DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims filed November 30, 2021 are acknowledged. Claims 1, 7, 8, 10, 16, and 18 are amended. Claims 21-24 are newly added. No new matter has been added. Claims 1, 4, 7-8, 10, 13, 16, and 18-19 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022 was filed after the mailing date of the Non-Final office action on August 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grivei (previously cited, US 2013/0260150 A1), with evidence by Zhamu (previously cited, US 2013/0264041 A1), and in further view of Nosker (US 20160083552 A1), Hattori (previously cited, US 10,138,969 B2), Jang (previously cited, US 20100317790 A1), and Pruss (previously cited, US 20050041373 A1).
Regarding Claim 10, Grivei discloses a method of making a composite of graphite oxide powder and a host powder (“ground expanded graphite agglomerate compositions…as a conductive additive….in composites such as polymer blends, ceramics, and mineral materials” [0001]; one of ordinary skill in the art would appreciate that ground expanded graphite would read on graphite oxide powder; see also evidence by Zhamu, “obtain "expandable graphite," which is essentially a mass of…dried graphite oxide particles” [0008]) by a solventless process (“compacted by dry mechanical compaction…advantage of providing expanded graphite …without addition of additives…may be created with different tap densities consisting of soft, medium or hard flakes, thereby providing the desired properties” [0055]), the steps comprising:
dispersing the graphite oxide powder into a host powder to form a composite powder (see para. [0057]; a ratio of 40:60 to 10:90 for the other powder reads on host powder, as it comprises a larger percentage; mixing the other powder with ground expanded graphite reads on dispersing), and

Grivei discloses examples of host powders (see list of examples of ‘other powders’ in para. [0057]), but does not expressly disclose wherein the other powder includes polyvinylidene difluoride (PVDF) or polyethylene (PE).
Nosker teaches a similar invention wherein expanded graphite (see para. [0085]) is first mixed with a cross-linked polymer prior to mixing with the matrix polymer (see para. [0062]; see para. [0071]-[0072]) in order to form graphite particles which serve as toughening agents for the matrix polymer and form a high strength composite (see para. [0072]). Nosker teaches wherein the cross-linked polymer may be the same species as the non-cross-linked polymer matrix, and wherein the polymer matrix is PVDF or polyethylene (see para. [0074]; see para. [0032]). Thus, one of ordinary skill in the art would appreciate that Nosker teaches wherein the cross-linked polymer type may also be PVDF or PE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dispersed the graphite oxide powder in a host powder comprising PVDF or PE, such as cross-linked PVDF or PE, as taught by Nosker, for the invention disclosed by Grivei. One would be motivated to use this host powder in order to produce a polymer composite with increased strength and one with toughening agents (see teaching above by Nosker).

Grivei further discloses cold compressing the composite powder formed by dispersing the graphene oxide powder or graphite oxide powder into the host powder to form a first biscuit (“graphite agglomerates comprising expanded graphite particles compacted together” [0012]; “ground expanded graphite…compacted by dry mechanical compaction” [0055]; “roll compaction that enables the surface 

    PNG
    media_image1.png
    322
    302
    media_image1.png
    Greyscale

Image 1: Grivei, Fig. 15 Annotated; biscuit refers to ‘first’ biscuit
crushing, powderizing, or grinding the first biscuit into a first powderized biscuit (“desired particle size and size distribution of the agglomerates can be adjusted or fine-tubed by…sieving step after compaction” [0056]; “vibrating sieving” [0042]; vibrational sieving and sieving read on crushing, powderizing, or grinding; see Image 1 above wherein the biscuit has been powderized) and
combining the powderized biscuit with an extrudable material to form a composite (“feeding the ground expanded graphite agglomerates … to compounding machine … extruder … thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092]).

Grivei does not disclose the degree of exfoliation of the graphene oxide or graphite oxide powder by the cold compressing when forming the first biscuit; however, Grivei discloses cold compressing to form the first biscuit which is identical to that which is claimed, and it would have been obvious to one of 

Grivei is silent towards cold compressing the first powderized biscuit into a second biscuit which is then subjected to crushing, powderizing or grinding to form a second powderized biscuit. 

Hattori teaches wherein pulverizing the expanded graphite particles improves exfoliation of the graphite, and wherein the exfoliated graphite particles are compressed into agglomerates in order to aid in even dispersing of the exfoliated graphite particles in and for latter mixtures (“exfoliated graphite particle…higher thermal conductivity than the natural flake graphite” Col. 4, lines 36-39; “exfoliated graphite particle is manufactured through the method of pulverizing the expanded graphite material” Col. 4, lines 62-64; “exfoliated graphite particle is preferably contained in the friction material composition while being aggregated to form the particle aggregates…by adding the exfoliated graphite particle to the friction material composition in the form of particle aggregates, the exfoliated graphite particle may be dispersed evenly in the friction material…exfoliated graphite particle aggregated may be produced by…compressing…with the…roller compactor and the granulation method” Col. 5, lines 12-25).

Jang teaches wherein graphene oxide or graphite oxide is preferably exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (“graphenes dispersed in the nanofiber may be graphene oxides in an oxidized state” [0031]; “graphite….exfoliated…thereby producing monolayer graphenes, and/or multilayer graphenes having a thickness of 10 nm or less (physical method)” [0039]; “graphene composite nanofiber…graphenes include at least one type of monolayer graphenes, and multilayer graphenes having a thickness of 10 nm or less. When the multilayer graphenes have a thickness more than 10 nm, they are present in the form of a graphite plate implemented as the graphenes are bonded to each other. As a result, mechanical and electric characteristics of the 

Pruss additionally teaches wherein cold compression followed by crushing and sieving may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal size, particle size, or particle distribution (“following crushing to form the bulk powder utilizing any combination of jaw crushing, roll crushing and/or fine milling, the bulk powder is classified…to form a desired feedstock powder…Coarse agglomerates that are greater than the target particle size may be re-crushed and classified until they are within the target size distribution. However, it is generally more typical to press the bulk powder…pressing is carried out in the form of cold pressing…to form a new log, briquette, or pellet at this intermediate step, which has desirable crystalline…properties. Following pressing, the new log, briquette, or pellet is crushed…The pressing and crushing steps…may be repeated any number of times to modify the crystal size, particle size, particle size distribution…of the resulting feedstock powder” [0029]; “classification is carried out by screening…repeated for both the coraes and small particle/agglomerate size streams, as many times as necessary…to obtain a classification of particles/agglomerates into a desired particle/agglomerate size range” [0032]).

Similarly, Nosker further discloses repeatedly grinding and compressing to obtain exfoliation of 10nm or less (see para. [0018]; para. [0051]; para. [0078]; one of ordinary skill in the art would appreciate that extrusion would comprise both grinding and compressing).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have cold compressed the powder and exfoliated the graphene oxide or graphite oxide powder to 10nm or less, as taught by Jang and Nosker, and to have included further grinding and compressing, as taught by Nosker and Pruss, such that there is a second cold compressing wherein a second biscuit is formed, which is then crushed, ground, or powderized, as taught by Pruss, for the invention disclosed by 

Grivei does not specifically disclose wherein the graphite oxide or graphene oxide powder is exfoliated without changing the surface area of the graphene oxide or graphite oxide flake; however, again, the processing steps for the cold compaction (i.e., material composition, type of compression, and the degree of exfoliation size – see explanation above) are made obvious over Grivei with evidence by Zhamu, Nosker, Hattori and Jang (to be clear Pruss is not required for the obviousness of the cold compression of the first biscuit as Pruss is utilized to teach additional (second) compression steps), and therefore it would have been obvious that the powder would be exfoliated to the same extent such that the surface area would not change. To be clear, because the cold compression molding steps and graphite oxide powder and exfoliation extent, as well as the other limitations claimed in the independent claim 10, are identical to those claimed, it would be expected that the surface area of the powder behave the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 13, Grivei discloses mechanically milling graphite oxide powder prior to compaction (“grinding of an expanded graphite material in order to form ground expanded graphite particles which can subsequently be used in the compaction/agglomeration step” [0072]; “may be air milled, autogenously milled, or mechanically milled” [0073]; one of ordinary skill in the art would appreciate that mechanical milling comprises the presence of ball bearings) and also dispersing/mixing the graphite oxide powder into a host powder prior to compaction (“mix…the ground expanded graphite 

Regarding Claim 16, Grivei discloses wherein the host powder further comprises a polycrystalline material (“compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride… copper powders….and then subsequently compact the blend” [0057]; one of ordinary skill in the art would appreciate that BN, AlN and Cu powder reads on polycrystalline material).

Regarding Claim 21, Grivei in view of Nosker discloses wherein the host powder consists of polyvinylidene difluoride (PVDF) (see para. [0032] and para. [0074]; see teaching above in claim 10). Grivei in view of Nosker do not disclose expressly disclose the conductivity of the composite which comprises a host powder consisting of PVFD, but it would be obvious to one of ordinary skill in the art that the conductivity be that which is claimed because the material composition and method are the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.


Regarding Claim 22, Grivei discloses wherein the composite is of about 0.5 to 5.0 weight % graphite oxide or graphene oxide (see para. [0085]).

Regarding Claim 23, Grivei in view of Nosker discloses wherein the host powder consists of polyethylene (PE) (see para. [0032] and para. [0074]; see teaching above in claim 10). Grivei in view of Nosker do not disclose expressly disclose the conductivity of the composite which comprises a host powder consisting of PE, but it would be obvious to one of ordinary skill in the art that the conductivity be that which is claimed because the material composition and method are the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Additionally, Grivei discloses wherein the amount of expanded graphite can be tailored to meet electrical conductivity values (see para. [0086]). It would be obvious to one of ordinary skill in the art to further tailor the amount of expanded graphite such that the claimed electrical conductivities are met. One would be motivated to tailor to these values in order to produce a viable product (see para .[0078]; see Fig. 8 of Grivei, achieved resistivity values read on claimed conductivity values; see para. [0084]).

Regarding Claim 24, Grivei discloses wherein the composite is of about 1 to 5.0 weight % graphite oxide or graphene oxide (see para. [0085]).

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Grivei with evidence by Zhamu, in view of Hattori, Jang and Pruss, as applied to Claim 10 above, and in further view of Ebinezar (cited by Applicant in IDS filed September 6, 2017, “Analysis of hardness test for aluminium carbon nanotube metal matrix and graphene”) and Wang (previously cited, US 2014/0030590 A1).
Regarding Claim 13, Grivei discloses mechanically milling graphite oxide powder prior to compaction (“grinding of an expanded graphite material in order to form ground expanded graphite particles which can subsequently be used in the compaction/agglomeration step” [0072]; “may be air milled, autogenously milled, or mechanically milled” [0073]; one of ordinary skill in the art would appreciate that mechanical milling comprises the presence of ball bearings) and also dispersing/mixing the graphite oxide powder into a host powder prior to compaction (“mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride…carbon nanotubes…silver powders, copper powders….and then subsequently compact the blend” [0057]). 
Grivei is silent towards the method of mixing the graphite oxide powder and host powder, and therefore does not explicitly disclose wherein the mixing or dispersing of the graphite oxide powder with the host powder occurs in the presence of ball bearings; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used mechanical milling not only for grinding the graphite oxide powder (see para. [0073]), as taught by Grivei, but also for mixing with the host powder. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used specifically ball milling for the mechanical milling of the host powder and graphite oxide powder because one of ordinary skill in the art would appreciate that mechanical milling would comprise milling balls, and because ball milling (presence of ball bearings) is an extremely well-known mixing technique to those of ordinary and routine skill in the art for combining powders. 
For example, Ebinezar discloses a solventless method of mixing graphene with a host powder wherein the mixing is completed by ball milling with steel balls in order to have uniform mixing and to obtain a homogenous mixture with good dispersion and excellent mechanical properties (“mechanical mixing process produced relatively homogeneous mixture of MWCNTs, Graphene and Al powder…Ball 
Furthermore, Wang discloses another similar solventless invention and teaches wherein the most straight forward ways of mixing dry powders which are to be pressed may be by ball-milling (“fine carbon black particles as a spacer…graphene…mixed with spacer particles” [0049]; “dry mix may further contain…20% of a dry conductive filler…expanded graphite particle” [0055]; “step (a) of blending dry graphene…and…spacer particles may be accomplished by any known dry powder blending process…ball-milling” [0061]; “most straightforward ways of mixing dry graphene sheets and dry…spacer particles are through…dry power mixing processes…ball-milling…mixed to form a powder mixture, which is then subjected to ball-milling…resulting mixture is then allowed to go through dry pressing, roll-pressing…dry extrusion…to form a stand-alone…material” [0102]; ball-milling would comprising the presence of ball bearings as the grinding media).
Thus, as stated above, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used ball-milling, as further taught by Ebinezar and Wang, and thus the presence of ball bearings, for the invention disclosed by Grivei. One would be motivated to use ball-milling in order to have uniform mixing and to obtain a homogenous mixture with good dispersion and excellent mechanical properties (see teaching by Ebinezar above) and as a matter of design choice for milling dry powder as ball-milling is an extremely well-known technique to those of ordinary and routine skill in the art for not only mixing powders but those which are in the invention of Grivei (see teaching by both Ebinezar and Wang above), and because ball-milling is also relatively inexpensive.

Claims 1, 4, 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grivei (previously cited, US 2013/0260150 A1) with evidence by Zhamu (previously cited, US 2013/0264041 A1), and in further view of Hattori (previously cited, US 10,138,969 B2), Jang (previously cited, US 20100317790 A1), Chung (previously cited, US 2011/0120347 A1) and Pruss (previously cited, US 20050041373 A1).
Regarding Claim 1, Grivei discloses a method of making a composite of graphite oxide powder and a host powder (“ground expanded graphite agglomerate compositions…as a conductive additive….in composites such as polymer blends, ceramics, and mineral materials” [0001]; one of ordinary skill in the art would appreciate that ground expanded graphite would read on graphite oxide powder; see also evidence by Zhamu, “obtain "expandable graphite," which is essentially a mass of…dried graphite oxide particles” [0008]) by a solventless process (“compacted by dry mechanical compaction…advantage of providing expanded graphite …without addition of additives…may be created with different tap densities consisting of soft, medium or hard flakes, thereby providing the desired properties” [0055]), the steps comprising:
dispersing the graphite oxide powder into a host powder to form a composite powder (see para. [0057]; a ratio of 40:60 to 10:90 for the other powder reads on host powder, as it comprises a larger percentage; mixing the other powder with ground expanded graphite reads on dispersing), and
wherein the graphite oxide powder comprises graphite oxide flakes (“ground expanded graphite agglomerates are…flakes” [0035]; “expanded graphite…air milled, autogenously milled, or mechanically milled….the grinding of the expanded graphite delaminates at least a portion of the expanded graphite or destroys the vermicular morphology of the expanded graphite” [0073]; one of ordinary skill in the art would appreciate therefore that the ground expanded graphite powder, for which has been delaminated, and for which then forms flake particle agglomerates, would thus comprise flakes as well).
Grivei discloses examples of host powders (see list of examples of ‘other powders’ in para. [0057]), but does not expressly disclose wherein the other powder includes PFVD or PE.
Nosker teaches a similar invention wherein expanded graphite (see para. [0085]) is first mixed with a cross-linked polymer prior to mixing with the matrix polymer (see para. [0062]; see para. [0071]-[0072]) in order to form graphite particles which serve as toughening agents for the matrix polymer and form a high strength composite (see para. [0072]). Nosker teaches wherein the cross-linked polymer may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dispersed the graphite oxide powder in a host powder comprising PVDF or PE, such as cross-linked PVDF or PE, as taught by Nosker, for the invention disclosed by Grivei. One would be motivated to use this host powder in order to produce a polymer composite with increased strength and one with toughening agents (see teaching above by Nosker).

Grivei further discloses cold compressing the composite powder formed by dispersing the graphite oxide powder into the host powder to form a first biscuit (“graphite agglomerates comprising expanded graphite particles compacted together” [0012]; “performing the compacting after the grinding… mix…the ground expanded graphite with at least one other powder…then subsequently compact the blend in order to obtain agglomerates containing different powders” [0057]; see Fig. 15, this mixing of expanded graphite and at least one other powder would occur prior to twin roll compaction; “in some embodiments the % weight ratio (ground expanded graphite: other powder) is…40:60….10:90” [0057]; thus a composite powder if formed by mixing the ground expanded graphite and the other powder, which is then cold compressed by the twin roller compaction into a first biscuit – see first biscuit formation in Fig. 15 after the twin roll compaction; “ground expanded graphite…compacted by dry mechanical compaction” [0055]; “roll compaction that enables the surface pressure, torque and separating force of the rolls to be predicted” [0059]; See Image 1 below which shows roller compaction; it would be obvious to one of ordinary skill in the art at the time that the invention was filed that the roll compaction would be cold, i.e., room temperature, as it is not disclosed that the compaction rollers are heated – see Example 1 in para. [0111]); and

    PNG
    media_image1.png
    322
    302
    media_image1.png
    Greyscale

Image 1: Grivei, Fig. 15 Annotated; biscuit refers to ‘first’ biscuit
crushing, powderizing, or grinding the first biscuit into a first powderized biscuit (“desired particle size and size distribution of the agglomerates can be adjusted or fine-tubed by…sieving step after compaction” [0056]; “vibrating sieving” [0042]; vibrational sieving and  sieving read on crushing, powderizing, or griding; see Image 1 above wherein the biscuit has been powderized) and
combining the powderized biscuit with an extrudable material to form a composite (“feeding the ground expanded graphite agglomerates…to compounding machine….extruder….thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092]; polymer is extrudable material).

Grivei does not disclose the pressures for the first cold compression, nor the degree of exfoliation of the graphene oxide or graphite oxide flake by the cold compressing of the mixture to form a first biscuit. Grivei is also silent towards cold compressing the first powderized biscuit into a second biscuit which is then also subjected to crushing, powderizing or grinding to form a second powderized biscuit. 

Hattori teaches wherein pulverizing the expanded graphite particles improves exfoliation of the graphite, and wherein the exfoliated graphite particles are compressed into agglomerates in order to aid 
Chung teaches compressing exfoliated graphite with 5.6 MPa pressure in order to successfully bind the powder to form a compact (“compressing…exfoliated graphite…to form a compact, said compressing being conducted at a pressure that is sufficient to cause the exfoliated graphite to bind…through mechanical connection between the physical units” [0036]; “compression of the…exfoliated graphite…conducted in the dry state…by applying a…pressure of 5.6 MPa” [0061]; this pressure reads on at least 1KPa, as well as greater than 10KPa).
Jang teaches wherein graphene oxide or graphite oxide is preferably exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (“graphenes dispersed in the nanofiber may be graphene oxides in an oxidized state” [0031]; “graphite….exfoliated…thereby producing monolayer graphenes, and/or multilayer graphenes having a thickness of 10 nm or less (physical method)” [0039]; “graphene composite nanofiber…graphenes include at least one type of monolayer graphenes, and multilayer graphenes having a thickness of 10 nm or less. When the multilayer graphenes have a thickness more than 10 nm, they are present in the form of a graphite plate implemented as the graphenes are bonded to each other. As a result, mechanical and electric characteristics of the graphenes can not be prepared. For instance, when the multilayer graphenes have a thickness more than 10 nm, charge mobility is significantly degraded when being applied to a semiconductor device. Furthermore, mechanical strength due to complexity with other materials is significantly degraded” [0028]).
Pruss additionally teaches wherein cold compression followed by crushing and sieving may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal 

Similarly, Nosker further discloses repeatedly grinding and compressing to obtain exfoliation of 10nm or less (see para. [0018]; para. [0051]; para. [0078]; one of ordinary skill in the art would appreciate that extrusion would comprise both grinding and compressing).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have cold compressed the powder at pressures of 5.6Mpa or more (and therefore 1Kpa and 10 KPa or greater), as taught by Chung, and to have exfoliated the graphene oxide or graphite oxide powder to 10nm or less, as taught by Jang and Nosker, and to have included further grinding and compressing, as taught by Nosker and Pruss, such that there is a second cold compressing wherein a second biscuit is formed, which is then crushed, ground, or powderized, as taught by Pruss, for the invention disclosed by Grivei and Nosker. One would be motivated to do this, i.e., form a second biscuit and grind and sieve that biscuit, to have further exfoliated the expanded graphite powder (see teaching by Hattori and Nosker above), to create a powder which is more dispersible in the host powder (see teaching by Hattori above), and to tailor the agglomerate size and distribution (see teaching by Pruss above). Further, one would be motivated to exfoliate the expanded graphite powder (or graphite or graphene oxide powder) to 10nm or less in order to obtain sufficient electrical and mechanical properties (see teaching above by Jang). It 

Grivei in view of Chung and Jang do not expressly disclose wherein the graphene oxide of graphite oxide flakes are exfoliated ‘by the cold compressing’ when forming the first biscuit, however, Grivei in view of Chung discloses cold compressing to form the first biscuit with the claimed pressure of 1kPa or more, which is identical to that which is claimed, and it would have been obvious to one of ordinary skill in the art therefore that the cold compressing to form the first biscuit result in the same degree of exfoliation as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Furthermore, this amount of exfoliation would have been obvious to achieve in view of Jang in order to preserve the electrical and mechanical properties of the graphite oxide flakes (see teaching above). 
Likewise, Grivei in view of Chung and Jang do not specifically disclose wherein the graphite oxide or graphene oxide powder is exfoliated without changing the surface area of the graphene oxide powder; however, again, the processing steps for the cold compaction (i.e., material composition, type and pressure of compression, and the degree of exfoliation size) are made obvious over Grivei with evidence by Zhamu, Hattori, Jang and Chung (to be clear Pruss is not required for the obviousness of the step of the cold compression of the first biscuit as Pruss is utilized to teach additional (second) compression steps), and therefore it would have been obvious that the powder would be exfoliated to the same extent such that the surface area would not change. To be clear, because the cold compressing steps and graphite oxide powder and exfoliation extent, as well as the other limitations claimed in the independent claim 1, are identical to those claimed, it would be expected that the surface area of the powder behave 

Regarding Claim 4, Grivei discloses mechanically milling graphite oxide powder prior to compaction (“grinding of an expanded graphite material in order to form ground expanded graphite particles which can subsequently be used in the compaction/agglomeration step” [0072]; “may be air milled, autogenously milled, or mechanically milled” [0073]; one of ordinary skill in the art would appreciate that mechanical milling comprises the presence of ball bearings) and also dispersing/mixing the graphite oxide powder into a host powder prior to compaction (“mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride…carbon nanotubes…silver powders, copper powders….and then subsequently compact the blend” [0057]). Grivei is silent towards the method of mixing the graphite oxide powder and host powder, and therefore does not explicitly disclose wherein the mixing or dispersing of the graphite oxide powder with the host powder occurs in the presence of ball bearings; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used mechanical milling not only for grinding the graphite oxide powder (see para. [0073]), as taught by Grivei, but also for mixing with the host powder. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used specifically ball milling for the mechanical milling of the host powder and graphite oxide powder because one of ordinary skill in the art would appreciate that mechanical milling would comprise milling balls, and because ball milling (presence of ball bearings) is an extremely well-known mixing technique to those of ordinary and routine skill in the art for combining powders. 

Regarding Claim 7, Grivei discloses wherein the host powder further comprises one of a ceramic powder of aluminum oxide, metal powders of copper, or a polycrystalline material (see para. [0052]; “compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other 
  
Regarding Claim 8, Grivei in view of Pruss discloses a step of compression molding with extruding the second powderized biscuit with the extrudable material to form the composite (Pruss, “following crushing to form the bulk…typical to press the bulk powder…pressing is carried out in the form of cold pressing…to form a new log, briquette, or pellet…Following pressing, the new log, briquette, or pellet is crushed…The pressing and crushing steps…may be repeated” [0029]; see teaching above detailed in the rejection of Claim 1; Grivei, “feeding the ground expanded graphite agglomerates…to compounding machine….extruder….thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092]; polymer reads on extrudable material).

Regarding Claim 18, Grivei discloses a method of making a composite of graphite oxide powder and a host powder (“ground expanded graphite agglomerate compositions…as a conductive additive….in composites such as polymer blends, ceramics, and mineral materials” [0001]; one of ordinary skill in the art would appreciate that ground expanded graphite would read on graphite oxide powder; see also evidence by Zhamu, “obtain "expandable graphite," which is essentially a mass of…dried graphite oxide particles” [0008]) by a solventless process (“compacted by dry mechanical compaction…advantage of providing expanded graphite …without addition of additives…may be created with different tap densities consisting of soft, medium or hard flakes, thereby providing the desired properties” [0055]) comprising: 
dispersing the graphite oxide powder into a host powder to form a composite powder (see para. [0057]; a ratio of 40:60 to 10:90 for the other powder reads on host powder, as it comprises a larger percentage; mixing the other powder with ground expanded graphite reads on dispersing), and
wherein the graphite oxide powder comprises graphite oxide flakes (“ground expanded graphite agglomerates are…flakes” [0035]; “expanded graphite…air milled, autogenously milled, or mechanically milled….the grinding of the expanded graphite delaminates at least a portion of the expanded graphite or 
Grivei discloses examples of host powders (see list of examples of ‘other powders’ in para. [0057]), but does not expressly disclose wherein the other powder includes PFVD or PE.
Nosker teaches a similar invention wherein expanded graphite (see para. [0085]) is first mixed with a cross-linked polymer prior to mixing with the matrix polymer (see para. [0062]; see para. [0071]-[0072]) in order to form graphite particles which serve as toughening agents for the matrix polymer and form a high strength composite (see para. [0072]). Nosker teaches wherein the cross-linked polymer may be the same species as the non-cross-linked polymer matrix, and wherein the polymer matrix is PVDF or polyethylene (see para. [0074]; see para. [0032]). Thus, one of ordinary skill in the art would appreciate that Nosker teaches wherein the cross-linked polymer type may also be PVDF or PE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dispersed the graphite oxide powder in a host powder comprising PVDF or PE, such as cross-linked PVDF or PE, as taught by Nosker, for the invention disclosed by Grivei. One would be motivated to use this host powder in order to produce a polymer composite with increased strength and one with toughening agents (see teaching above by Nosker).

Grivei further discloses a first cold compression molding of the composite powder formed by the dispersing of the graphite oxide powder into the host powder to form a first biscuit (“graphite agglomerates comprising expanded graphite particles compacted together” [0012]; “performing the compacting after the grinding… mix…the ground expanded graphite with at least one other powder…then subsequently compact the blend in order to obtain agglomerates containing different powders” [0057]; see Fig. 15, this mixing of expanded graphite and at least one other powder would occur prior to twin roll compaction; “in some embodiments the % weight ratio (ground expanded graphite: other powder) is…40:60….10:90” [0057]; thus a composite powder if formed by mixing the ground expanded graphite 
crushing, powderizing, or grinding the first biscuit into a first powderized biscuit (“desired particle size and size distribution of the agglomerates can be adjusted or fine-tubed by…sieving step after compaction” [0056]; “vibrating sieving” [0042]; vibrational sieving and  sieving read on crushing, powderizing, or griding; see Image 1 above wherein the biscuit has been powderized); and 
extruding the powderized biscuit into an extrudable material to form a composite (“feeding the ground expanded graphite agglomerates…to compounding machine….extruder….thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092]).

Grivei does not disclose the pressures for the first cold compression, nor the degree of exfoliation of the graphene oxide or graphite oxide flakes by the first cold compression forming the first biscuit. Grivei is also silent towards a second cold compression molding of the first powderized biscuit into a second biscuit which is then subjected to crushing, powderizing or grinding to form a second powderized biscuit. 

Hattori teaches wherein pulverizing the expanded graphite particles improves exfoliation of the graphite, and wherein the exfoliated graphite particles are compressed into agglomerates in order to aid in even dispersing of the exfoliated graphite particles in and for latter mixtures (“exfoliated graphite particle…higher thermal conductivity than the natural flake graphite” Col. 4, lines 36-39; “exfoliated graphite particle is manufactured through the method of pulverizing the expanded graphite material” Col. 4, lines 62-64; “exfoliated graphite particle is preferably contained in the friction material composition while being aggregated to form the particle aggregates…by adding the exfoliated graphite particle to the 

Chung teaches compressing exfoliated graphite with 5.6 MPa pressure in order to successfully bind the powder to form a compact (“compressing…exfoliated graphite…to form a compact, said compressing being conducted at a pressure that is sufficient to cause the exfoliated graphite to bind…through mechanical connection between the physical units” [0036]; “compression of the…exfoliated graphite…conducted in the dry state…by applying a…pressure of 5.6 MPa” [0061]; this pressure reads on at least 1KPa, as well as greater than 10KPa).

Jang teaches wherein graphene oxide or graphite oxide is preferably exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (“graphenes dispersed in the nanofiber may be graphene oxides in an oxidized state” [0031]; “graphite….exfoliated…thereby producing monolayer graphenes, and/or multilayer graphenes having a thickness of 10 nm or less (physical method)” [0039]; “graphene composite nanofiber…graphenes include at least one type of monolayer graphenes, and multilayer graphenes having a thickness of 10 nm or less. When the multilayer graphenes have a thickness more than 10 nm, they are present in the form of a graphite plate implemented as the graphenes are bonded to each other. As a result, mechanical and electric characteristics of the graphenes can not be prepared. For instance, when the multilayer graphenes have a thickness more than 10 nm, charge mobility is significantly degraded when being applied to a semiconductor device. Furthermore, mechanical strength due to complexity with other materials is significantly degraded” [0028]).

Pruss additionally teaches wherein cold compression followed by crushing and sieving may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal size, particle size, or particle distribution (“following crushing to form the bulk powder utilizing any combination of jaw crushing, roll crushing and/or fine milling, the bulk powder is classified…to form a 

Similarly, Nosker further discloses repeatedly grinding and compressing to obtain exfoliation of 10nm or less (see para. [0018]; para. [0051]; para. [0078]; one of ordinary skill in the art would appreciate that extrusion would comprise both grinding and compressing).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have cold compressed the powder at pressures of 5.6Mpa or more (and therefore 1Kpa and 10 KPa or greater), as taught by Chung, and to have exfoliated the graphene oxide or graphite oxide powder to 10nm or less, as taught by Jang and Nosker, and to have included further grinding and compressing, as taught by Nosker and Pruss, such that there is a second cold compressing wherein a second biscuit is formed, which is then crushed, ground, or powderized, as taught by Pruss, for the invention disclosed by Grivei and Nosker. One would be motivated to do this, i.e., form a second biscuit and grind and sieve that biscuit, to have further exfoliated the expanded graphite powder (see teaching by Hattori and Nosker above), to create a powder which is more dispersible in the host powder (see teaching by Hattori above), and to tailor the agglomerate size and distribution (see teaching by Pruss above). Further, one would be motivated to exfoliate the expanded graphite powder (or graphite or graphene oxide powder) to 10nm or less in order to obtain sufficient electrical and mechanical properties (see teaching above by Jang). It further would have been obvious to try a pressure of greater than 10KPa, such as about 5.6MPa, in order to effectively and successfully compact the powder so it could properly form agglomerates in the following 

Grivei in view of Chung and Jang do not expressly disclose wherein the graphene oxide of graphite oxide flakes are exfoliated ‘by the cold compressing’ when forming the first biscuit, however, Grivei in view of Chung discloses cold compressing to form the first biscuit with the claimed pressure of 1kPa or more, which is identical to that which is claimed, and it would have been obvious to one of ordinary skill in the art therefore that the cold compressing to form the first biscuit result in the same degree of exfoliation as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Furthermore, this amount of exfoliation would have been obvious to achieve in view of Jang in order to preserve the electrical and mechanical properties of the graphite oxide flakes (see teaching above). 
Likewise, Grivei in view of Chung and Jang do not specifically disclose wherein the graphite oxide or graphene oxide powder is exfoliated without changing the surface area of the graphene oxide powder; however, again, the processing steps for the cold compaction (i.e., material composition, type and pressure of compression, and the degree of exfoliation size) are made obvious over Grivei with evidence by Zhamu, Hattori, Jang and Chung (to be clear Pruss is not required for the obviousness of the step of the cold compression of the first biscuit as Pruss is utilized to teach additional (second) compression steps), and therefore it would have been obvious that the powder would be exfoliated to the same extent such that the surface area would not change. To be clear, because the cold compressing steps and graphite oxide powder and exfoliation extent, as well as the other limitations claimed in the independent claim 18, are identical to those claimed, it would be expected that the surface area of the powder behave the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 

Grivei with evidence by Zhamu and in view of Nosker, Hattori, Chung, Jang and Pruss therefore disclose wherein the method improves the dispersion and exfoliation of the graphite oxide flakes in the composite (see teaching by Hattori above; additionally, the processing steps are made obvious over the prior art references (see details above) and therefore it would have been obvious that the method improves dispersion and exfoliation of the graphite oxide powder because the claim limitations (composition, powder compressing steps, degree of exfoliation, etc.) claimed in the independent claim 18, are identical to those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 19, Grivei discloses wherein the host powder further comprises one of a ceramic powder of aluminum oxide, metal powders of copper, or a polycrystalline material (see para. [0052]; “compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride… copper powders….and then subsequently compact the blend” [0057]; Bn, AlN, and Cu powder reads on polycrystalline material).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Grivei with evidence by Zhamu, in view of Hattori, Chung, Jang and Pruss, as applied to Claim 1 above, and in further view of Ebinezar (cited by Applicant in IDS filed September 6, 2017, “Analysis of hardness test for aluminium carbon nanotube metal matrix and graphene”) and Wang (previously cited, US 2014/0030590 A1).
Regarding Claim 4, Grivei discloses mechanically milling graphite oxide powder prior to compaction (“grinding of an expanded graphite material in order to form ground expanded graphite particles which can subsequently be used in the compaction/agglomeration step” [0072]; “may be air 
For example, Ebinezar discloses a solventless method of mixing graphene with a host powder wherein the mixing is completed by ball milling with steel balls in order to have uniform mixing and to obtain a homogenous mixture with good dispersion and excellent mechanical properties (“mechanical mixing process produced relatively homogeneous mixture of MWCNTs, Graphene and Al powder…Ball milling leads to result in…good dispersion with…excellent mechanical properties. Most studies have used ball milling for the powder preparation…placed in ball milling setup consists of steel ball…to get uniform mixing for different composition powder and reinforcement materials” see section 2.2; see Fig. 1 and 2 wherein powder is dry; additionally, milling set-up consists of steel ball and one of ordinary skill in the art would appreciate therefore that this mixing would be solventless).
Furthermore, Wang discloses another similar solventless invention and teaches wherein the most straight forward ways of mixing dry powders which are to be pressed may be by ball-milling (“fine carbon black particles as a spacer…graphene…mixed with spacer particles” [0049]; “dry mix may further contain…20% of a dry conductive filler…expanded graphite particle” [0055]; “step (a) of blending dry 
Thus, as stated above, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used ball-milling, as further taught by Ebinezar and Wang, and thus the presence of ball bearings, for the invention disclosed by Grivei. One would be motivated to use ball-milling in order to have uniform mixing and to obtain a homogenous mixture with good dispersion and excellent mechanical properties (see teaching by Ebinezar above) and as a matter of design choice for milling dry powder as ball-milling is an extremely well-known technique to those of ordinary and routine skill in the art for not only mixing powders but those which are in the invention of Grivei (see teaching by both Ebinezar and Wang above), and because ball-milling is also relatively inexpensive.

Response to Arguments
Applicant's arguments filed November 30, 2021 in regards to the rejection of Claims 1, 10 and 18, and dependent claims thereof, respectively, rejected over 35 U.S.C. 103 in view of Grivei with evidence by Zhamu, and in view Hattori, Jang, and Pruss (Claim 10 and dependent claims thereof), and in view of Grivei with evidence by Zhamu, and in view Hattori, Jang, Chung, and Pruss (Claims 1 and 18, and dependent claims thereof, respectively), have been fully considered and are found persuasive in view of the amendments to the claims requiring the host powder to be one of polyvinylidene difluoride (PVDF) or polyethyelene (PE). Therefore, the rejection(s) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of (Claim 10 and dependent claims thereof) Grivei with evidence by Zhamu, in view of Nosker, Hattori, Jang, and Pruss and also (Claims 1 and 18, and dependent claims thereof, respectively) Grivei with evidence by Zhamu, in view of Nosker, Hattori, Jang, Chung and Pruss, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735